Citation Nr: 0121440	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  95-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for a 
shell fragment wound with injury to the 5th cranial nerve 
(SFW).  

2. Entitlement to an increased (compensable) evaluation for 
traumatic arthritis of the temporomandibular joint (TMJ).  

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.       

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia.  In that decision, the RO 
determined that increased evaluations for TMJ and SFW 
disabilities were unwarranted.  The RO also determined new 
and material evidence to reopen the claim of entitlement to 
service connection for a low back disability had not been 
submitted.  

This case was initially before the Board in April 1997, at 
which time the Board issued a remand order, wherein all three 
issues currently on appeal before the Board were remanded for 
additional development.  The RO has fully complied with the 
remand order, and the case has since been returned to the 
Board for further appellate review.

The issue of new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disability is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  
2. The veteran's service-connected TMJ demonstrates a degree 
of motion and loss of masticatory function consistent with 
no more than a moderate displacement of a malunioned 
mandible, and joint articulation, as demonstrated by 
inter-incisal range, is no less than 31 millimeters.

3. The veteran's service-connected TMJ cannot be rated as 
degenerative arthritis because any traumatic arthritis he 
may have experienced is not established by X-ray findings.  

4. The veteran's service-connected SFW demonstrates a degree 
of sensory manifestation or motor loss consistent with 
incomplete and moderate paralysis.    


CONCLUSIONS OF LAW

1. The criteria for an increased (compensable) evaluation for 
TMJ have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.150, Diagnostic Codes 
(DC) 5003, 9904, 9905 (2000).

2. The criteria for an evaluation in excess of 10 percent for 
SFW have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.3, 4.7, 4.124a, DC 8205 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran is currently service-connected for post-traumatic 
stress disorder (PTSD) at 30 percent disabling, SFW at 10 
percent disabling, and tinnitus at 10 percent disabling, for 
a combined service connection disability of 40 percent, 
effective June 19, 1996.   

The veteran served on active duty from February 1952 to 
November 1953.  Service records establish the veteran 
sustained, among other things, right-sided head injuries 
related to a shell fragment explosion while he was engaged in 
combat during the Korean conflict.  

In March 1954, the RO issued a rating decision granting 
entitlement to service connection for SFW and TMJ.  These 
disabilities were assigned a 10 percent evaluation and a 
noncompensable evaluation, respectively, each effective 
February 20, 1953, the date of discharge from active service.

Based on a two-week admission in a VA hospital from December 
1977 to December 1978, the veteran filed a claim for 
increased evaluations of his service-connected disabilities.  
The RO affirmed the 10 percent evaluation of SFW and the 
noncompensable evaluation of TMJ, noting that the records of 
his hospitalization indicated treatment solely for 
nonservice-connected disabilities.  

In May 1994, the veteran again requested an increased 
evaluation of his service-connected head wounds, among other 
things.  The claims for an increased evaluation provided the 
names of additional treatment sources and listed additional 
symptomatology not previously alleged, such as headaches.

VA conducted a "muscle"/orthopedic examination in June 
1994.  The veteran complained of an occasional burning 
sensation on the right side of his face and an occasional 
pain in his right TMJ.  While he reported that he avoids 
excessive use of his jaw, he also reported that he is able to 
chew his food without difficulty.  Although there was 
considerable tenderness over the right TMJ, the examiner also 
noted no evidence of tendon damage or adhesion.  A loss of 
sharp sensation was noted over the right side of the face, 
but he was able to smile without difficulty and showed no 
muscular paralysis; both sides of the face were symmetrical.  
Bilateral X-rays of the TMJ revealed no abnormalities.  
Diagnoses included residual shell fragment wound with 5th 
cranial nerve injury, right, and traumatic arthritis, right 
temporomandibular joint, minimal.  

In December 1994, the RO issued a rating decision, which, 
among other things, again denied entitlement to an increased 
evaluation of the veteran's service-connected SFW and TMJ.  
The 10 percent and noncompensable evaluations, respectively, 
were continued.  

In January 1995, the veteran filed a notice of disagreement 
with the December 1994 rating decision, stating that he had 
no feeling on the right side of his face, and that his jaw 
"pops" with each movement.  

Prior to the Board's receipt of the claims currently on 
appeal, the veteran and his representative attended a 
personal hearing in June 1996 before a hearing officer at the 
RO.  He testified that the right side of his face was 
"totally numb," with complete inability to chew on that 
side.  He stated that he experiences sharp,"awful" pains 
for which he has only received aspirin as treatment.  Further 
testimony disclosed a reported popping sensation when 
chewing, but there has never been an occasion when his jaw 
was dislocated from such activity.  In reference to his jaw-
related disabilities, his spouse added, "he complains about 
that all the time."  

In April 1997, the Board remanded, in pertinent part, the 
claims for increased evaluations of SFW and TMJ.  The primary 
purpose of the remand order was to arrange VA examinations by 
neurological and orthopedic specialists, who would provide 
more detailed analyses of the veteran's current condition, in 
comparison to the prior VA examination.

VA conducted a cranial nerve examination in August 1997.  
Numbness in the right V3 distribution was found, but the 
veteran displayed no V1 or V2 involvement, and his corneal 
reflex was considered normal.  Jaw weakness was noted with 
the pterygoid and mastoid muscles related to the 5th cranial 
nerve, in that he could not deviate his jaw to the right 
effectively.


A VA dental examination was also conducted in August 1997, 
which included findings pertinent to the claims at issue.  
Objective findings revealed pain at the right TMJ only during 
palpation.  No deviation on mouth opening was noted, with 
inter-incisal opening of greater than 40 millimeters (mm).   
No popping, clicking, muscle spasm, or crepitus on opening or 
closing were found, and there was no notable speech 
interference.  Positive findings included difficulty chewing 
on the right side (due to numbness) and inability to sleep on 
the right side (due to jaw pain).  Pertinent diagnoses were 
right TMJ pain and paresthesia of the right trigeminal nerve.  

VA-ordered supplemental testing in November 1997 indicated 
electromyelogram (EMG) and nerve conduction studies (NCS) 
consistent with injury to the motor branch of the right 
trigeminal nerve with intact ophthalmic sensory branch.  

In August 1999, an independent neurological medical 
evaluation was conducted.  After a thorough examination, the 
specialist's diagnostic impression disclosed the primary 
source of pain and paresthesias to be arthritis and 
dysfunction of the TMJ.  The examiner expressly ruled out the 
5th cranial nerve as the source of the veteran's pain and 
dysfunction.  On examination, there was no atrophy of the jaw 
muscles, he was able to move his jaw from side to side 
without obvious unilateral weakness, and facial movement was 
intact.  Although the veteran could hear clicking in the 
region of the right jaw joint, the examiner could not hear 
any crepitus.                 

In September 1999, examination by an oral/maxillofacial 
surgical associate was performed.  Mandibular opening of 46 
mm without deviation was recorded.  10 mm of lateral 
excursion to the left and 11 mm of lateral excursion to the 
right were noted.  10 mm of protrusive movement was also 
noted, and remaining dentition was in good repair.  Although 
TMJ and right-sided paresthesia were confirmed diagnoses, it 
did not appear to the examiner that there was any functional 
impairment, including any masticatory dysfunction.  


In May 2001, a neurological evaluation was conducted.  
Examination showed minimal right facial asymmetry, with a 
pain component during smiling.  The right TMJ was painful to 
palpation, and decreased muscle contraction on the right side 
was noted.  The examiner opined there was persistent pain in 
the face, particularly at the right TMJ, with some findings 
suggestive of right trigeminal nerve dysfunction at the third 
division.  

VA medical records dated within approximately the last seven 
years reveal treatment for a variety of diagnosed disorders 
entirely unrelated to the current claims, such as diabetes 
mellitus, PTSD, hypertension, renal calculi, hand numbness, 
and obesity.  

Criteria for Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. 
§ 4.41.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain on use or due to flare-ups.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 
5010 (2000).  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes involved under 38 
C.F.R. § 4.71a.  38 C.F.R. § 4.71a, DC 5003 (2000).  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is warranted with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  A 10 percent evaluation is warranted with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  The 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  Id.  

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful 
motion, and that limitation of motion meets the criteria 
in the diagnostic code or codes applicable to the joint 
or joints involved, the corresponding rating under the 
code or codes will be assigned;

(2) where the objectively confirmed limitation of motion 
is not of a sufficient degree to warrant a compensable 
rating under the code or codes applicable to the joint 
or joints involved, a rating of 10 percent will be 
applied for each major joint or group of joints 
affected, "to be combined, not added"; and

(3) where there is no limitation of motion, a rating of 
10 percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray 
evidence of the involvement of 2 or more major joints or 
2 or more minor joint groups.

Read together, DC 5003 and 38 C.F.R. § 4.59 thus state that 
painful motion of a major joint or groups caused by 
degenerative arthritis, where arthritis is established by X-
ray, is deemed to be limited motion and entitled to a minimum 
10 percent rating per joint, combined under DC 5003, even 
though there is no actual limitation of motion.  Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); VAOPGCPREC 9-98 
(holding that a separate rating for arthritis could be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59). 

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies). 

On November 9, 2000, the President signed into law the VCAA 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  The Board, however, is 
satisfied that all relevant facts pertaining to the issues on 
appeal have been properly developed, and that no further 
assistance is required in order to satisfy the duty to assist 
provisions as mandated by VCAA.  38 U.S.C.A. § 5103A (West 
Supp. 2001).

All relevant evidence necessary for an equitable resolution 
of the claims has been identified and obtained.  A review of 
the record shows that the RO has obtained treatment records 
at various VA facilities, and the veteran has not identified 
any other evidence that may be relevant to his current 
claims.  

As to whether any further VA examinations are appropriate, 
the Board finds that they are not.  These matters were 
initially before the Board in April 1997, at which time the 
Board remanded the increased evaluation claims for 
development consistent with its order, which included 
specialized VA examinations.  The results of these 
examinations have since been associated with the claims file 
and adequately present the current level of disability, such 
that reexamination is not required.  Glover v. West, 185 F.3d 
1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 
(1997); VAOPGCPREC 11-95.   The Board therefore concludes 
that VA can provide no further assistance that would aid in 
substantiating the claims.

In addition, the Board finds that the veteran has been 
notified of the evidence necessary to complete his claims for 
increased evaluations.  The RO informed the veteran of the 
evidence needed to support his claim via the December 1994 
rating decision, which was then appealed to the Board.  
Further notice included the March 1995 statement of the case, 
as well as the October 1996 and April 2001 supplemental 
statements of the case.  These documents have informed the 
veteran of the substance of the requirements for entitlement 
to the claimed increases and the rationale for not awarding 
the increases.  

The Board also notes that the veteran has an accredited 
representative and that such representative has reviewed the 
claims file and provided written argument as recently as 
August 2001 regarding the issues on appeal.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claims by the RO under VCAA would only 
serve to further delay resolution of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993). 


Specific Criteria and
 Analysis of TMJ 

After a careful review of the record, the Board finds that a 
preponderance of the evidence demonstrates that a compensable 
rating for TMJ is not warranted.  

Under DC 9904, malunion of the mandible with severe 
displacement warrants a 20 percent evaluation, with moderate 
displacement warranting a 10 percent evaluation, and with 
slight displacement warranting a noncompensable evaluation.  
Those ratings are dependent upon degree of motion and 
relative loss of masticatory function.  38 C.F.R. § 4.150.    

The competent evidence of record reflects no more than a 
slight level of present TMJ displacement.  In June 1994, the 
veteran stated he could chew without difficulty, and 
diagnostic impression was minimal TMJ.  In August 1997, jaw 
weakness was noted, but only to the extent the veteran could 
not deviate his jaw to the right side effectively, consistent 
with only a slight degree of loss of motion.  

Moreover, the veteran's jaw weakness was considered related 
to the 5th cranial nerve, a separately service-connected 
disability currently compensated, discussed infra.  See 
Esteban, supra.  Dental examination the same month revealed 
pain as the only positive finding for TMJ.  No popping, 
clicking, mouth deviation, spasm, etc., were noted.  There 
was difficulty chewing, but this was considered by the dental 
examiner to be due to numbness, and this is consistent with 
the diagnoses, which included paresthesia of the right 
trigeminal nerve. 

Ruling out the effects of 5th cranial nerve involvement, the 
August 1999 neurological examiner opined that the primary 
source of mandibular dysfunction, including pain and 
paresthesia, was TMJ.  The Board, however, accords minimal 
probative value to this opinion because it is both internally 
inconsistent as well as inconsistent with the other competent 
evidence of record.  First, the neurological examiner found 
virtually no objective findings of TMJ (consistent with 
majority of examiners).  

Second, he neither conducted nor reviewed advanced studies, 
such as EMGs or NCSs.  EMG and NCS results from November 
1997, however, are in fact positive for right-sided nerve 
damage.  Discussed in the next section of this decision, a 
residual injury to the 5th cranial nerve, right side, has 
been service-connected at a compensable degree since 1954, 
and this is wholly inconsistent with the neurological 
examiner's opinion.     

Temporomandibular articulation is evaluated under the 
provisions of DC 9905.   Limited motion of the inter-incisal 
range from 31 to 40 mm warrants a 10 percent evaluation; from 
21 to 30 mm warrants a 20 percent evaluation; from 11 to 20 
mm warrants a 30 percent evaluation; and from 0 to 10 mm 
warrants a 40 percent evaluation.  Limited motion of the 
range of lateral excursion from 0 to 4 mm warrants a 10 
percent evaluation.  Ratings for limited inter-incisal 
movement shall not be combined with ratings for limited 
lateral excursion.  Id.    

In August 1997, the dental examiner found no deviation of 
mouth opening, with inter-incisal mouth opening in excess of 
40 mm.  Again in a September 1999 examination, the veteran 
demonstrated no compensable limitation.  Mandibular opening 
(inter-incisal) was recorded as 46 mm, and lateral excursion 
was well over 4 mm, at 10 mm on the left and 11 mm on the 
right.  

The Board has also considered the veteran's TMJ under 
traumatic arthritis, DC 5003.  38 C.F.R. § 4.71a, DC 5010.  
Although he is service-connected for TMJ specifically 
described as "traumatic arthritis of the TMJ," service 
connection was established many years ago without 
confirmation by X-ray.  

Additionally, the current jaw X-rays of record are within 
normal limits.  Therefore, although he may be service-
connected for traumatic arthritis, it cannot be rated as 
degenerative arthritis under DC 5003.  See Hicks, supra.    

Initially, it would appear that the requirements of DeLuca, 
supra, (analysis of functional loss due to pain) would appear 
inapplicable, given the additional requirement of masticatory 
dysfunction in adjudicating TMJ evaluations.  However, in a 
case similar to the present, the Board erred in only 
evaluating a veteran's left mandible condition under 38 
C.F.R. § 4.150, DCs 9904 and 9905.  On appeal, the Court 
observed that under 38 C.F.R. §§ 4.40 and 4.45, VA was 
directed to consider pain in assessing functional loss.  In 
that case, the record was replete with references to pain, 
the treatment for that pain, and the increasing difficulties 
in devising a treatment plan for that pain.  Floyd v. Brown, 
9 Vet. App. 88 (1996).    

In this case, the veteran has consistently complained of 
right-sided jaw pain to  examiners.  During the adjudicative 
period at issue, he initially reported in June 1994 
occasional TMJ pain and an occasional right-sided burning 
sensation.  At the time of his June 1996 RO hearing, he was 
reporting sharp pain, and a popping sensation, with complete 
inability to chew on the right side.  By 1997, he was 
reporting an inability to sleep due to jaw pain, and this 
pain was considered persistent by September 1999.

The veteran is competent to report observations of his own 
pain.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
In the present case, the probative value of these complaints, 
however, are minimal at best, and although some level of pain 
is recognized, it is not at the level averred because other 
competent evidence of record indicates otherwise.  For 
instance, in August 1997, TMJ pain was present only during 
palpation.  He has told most examiners that treatment for 
pain has included nothing more than aspirin.  In August 1999, 
the veteran said he could hear clicking sounds in the right 
jaw joint, but during that same examination, the examiner 
indicated he could not hear any such sounds.  While the 
latter example does not address pain, it does reflect his 
propensity to exaggerate his signs or symptoms.    

Based on the examinations of record, the extent of functional 
loss due to pain on use or due to flare-ups is minimal to 
none.  DeLuca, supra; 38 C.F.R. §§  4.40, 4.45.  The veteran 
has never asserted and the record does not suggest that he 
experiences flare-ups of increased TMJ pain.  At the very 
most, the competent and probative evidence shows a 
persistent, low-level pain sensitive to palpation; the August 
1997 dental examination and May 2001 neurological examination 
support such an assessment.  

Moreover, TMJ pain sensation has resulted in little to no 
functional loss, and the medical opinion attributing most of 
the pain to the diagnosis of TMJ was deemed lacking in 
comparable probative weight.  Examinations since 1994 have 
noted the ability to smile without difficulty and chew with 
minimal to no difficulty, and there is no evidence of speech 
impairment whatsoever.  Mouth movements, as detailed above in 
the VA dental examination, show hardly any loss of range of 
motion, regardless of pain.  The September 1999 examiner in 
particular expressly noted there was no apparent functional 
loss of any kind.     

The Board has also considered the nature of TMJ and the 
requirements for, and the effect(s) of, treatment over past 
periods, and the course of the recovery to date.  In this 
regard, the Board has carefully reviewed the medical-
industrial history of the veteran from the original in-
service combat injury that caused his service-connected 
right-sided head wounds.  38 C.F.R. § 4.41. 

The veteran's history not only substantiates against a 
current increase but further supports that there has been no 
discernible increase in severity since the initial grant of 
entitlement to service connection.  After his 1954 grant of 
entitlement to service connection for TMJ (noncompensable) 
through the most recent treatment records in the claims file, 
there has been virtually no mention, let alone treatment, of 
jaw-related issues.  Even when he filed his claim for an 
increase of TMJ following hospitalization in 1977 and 1978, 
records of that admission indicated treatment for unrelated 
conditions.  
Submissions of VA treatment throughout the 1990s are silent 
for complaints of jaw problems, despite comprehensive 
treatment for numerous other complaints.  The only time the 
issue of TMJ is raised in the record (in a medical context) 
is in connection with his pending claim for a compensable 
increase.  Industrially, there are references throughout the 
record of a long and productive post-service career 
reportedly limited only by back pain.  
 
As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath, supra.  In this 
case, the Board finds no other provision upon which to assign 
a higher rating.  

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  Accordingly, the Board finds that the criteria have 
not been met for a compensable evaluation of service-
connected TMJ.  38 U.S.C.A. §1155; 38 C.F.R. §§ 4.40, 4.45, 
4.150.

Specific Criteria and
 Analysis of SFW

After a careful review of the record, the Board finds that a 
preponderance of the evidence demonstrates that an evaluation 
in excess of 10 percent for SFW is not warranted.  

Paralysis of the 5th trigeminal cranial nerve is evaluated 
under the provisions of DC 8205.  Incomplete and moderate 
paralysis warrants a 10 percent evaluation; incomplete and 
severe paralysis warrants a 30 percent evaluation; complete 
paralysis warrants a 50 percent evaluation.  The level of 
paralysis is dependent upon the relative degree of sensory 
manifestation or motor loss.  38 C.F.R. § 4.124a.


The Board notes that the majority of medical examinations in 
the claims file interchangeably address the residuals of SFW 
with those of TMJ, since it is generally accepted that they 
arose from the same in-service injury, but the Board has 
carefully attempted to separate its consideration of the 
distinct manifestations of TMJ with those of SFW, such as 
motor loss and sensory perception.  Brady, supra; Esteban, 
supra.  Also, distinct manifestations of SFW, previously 
considered separate disabilities, have been excluded from the 
current appeal.  For instance, tinnitus is a residual of SFW, 
but not at issue here since it already receives its own 
compensable rating.

The veteran is currently evaluated at 10 percent for his SFW 
(to include injury to the 5th cranial nerve).  The competent 
evidence of record reflects no more than a continuation of 
symptomatology consistent with an incomplete and moderate, 
right-sided paralysis caused by SFW.  There is no appreciable 
level of established motor loss, and none is alleged.  
Although there is a well-documented level of sensory 
manifestation of his SFW, it fails to even remotely approach 
a severe level of incomplete paralysis, necessary for the 
next higher evaluation of 30 percent.  

At the time of his June 1996 RO hearing, the veteran was 
reporting total right-sided numbness.  While he is competent 
to report the current severity of his symptomatology, 
Espiritu, supra, the extensive amount of evidence minimizing 
such severity indicates moderate paralysis and thus persuades 
the Board to give little probative value to these statements.

The record as a whole shows nearly no functional loss 
attributable to SFW, with inconsistent complaints of numbness 
for which he has never sought treatment.  For example, in 
June 1994, the veteran showed no muscular paralysis; both 
sides of the face were symmetrical, and he could smile 
without difficulty.  August 1997 cranial nerve examination 
disclosed numbness in the jaw, but it affected motor loss 
only to the extent he could not deviate his jaw to the right 
effectively.  


In August 1999, the veteran said he could hear clicking 
sounds in the right jaw joint, but during that same 
examination, the examiner indicated he could not hear any 
such sounds.  While the latter example does not address nerve 
damage symptomatology, it does reflect his propensity to 
exaggerate his signs or symptoms.    

The requirements of DeLuca, supra, (analysis of functional 
loss due to pain) are inapplicable here, since the relevant 
diagnostic code does not provide for compensation based on 
limitation of motion.     

The Board has also considered the nature of SFW and the 
requirements for, and the effect(s) of, treatment over past 
periods, and the course of the recovery to date.  In this 
regard, the Board has carefully reviewed the medical-
industrial history of the veteran from the original in-
service combat injury that caused his service-connected 
right-sided headwounds.  38 C.F.R. § 4.41. 

The veteran's medical history not only substantiates against 
a current increase but further supports that there has been 
no discernible increase in severity since the initial grant 
of entitlement to service connection for the SFW, rated as 10 
percent disabling.  As similarly noted above in the TMJ 
analysis, there has been virtually no mention in the medical 
records of SFW complaints, let alone treatment of such.  

Even when he filed his claim for an increase of SFW following 
hospitalization in 1977 and 1978, those records indicated 
treatment for unrelated conditions.  Submissions of VA 
treatment throughout the 1990s are silent for complaints of 
jaw problems, despite comprehensive treatment for numerous 
other complaints.  

The only time the issue of SFW is noticeably raised in the 
record (in a medical context) is in connection with his 
pending claim for an increased evaluation.  Industrially, 
there are references throughout the record of a long and 
productive post-service career reportedly limited only by 
back pain.  


As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath, supra.  In this 
case, the Board finds no other provision upon which to assign 
a higher rating.  

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claim.  Gilbert, supra.  Accordingly, the Board 
finds that the criteria have not been met for an increased 
evaluation of service-connected SFW.  38 U.S.C.A. §1155; 38 
C.F.R. §§ 4.124a.

Extra-schedular Consideration for 
Both Increased Rating Claims

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned that is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  

Although the Board is precluded from assigning an 
extra-schedular rating in the first instance, the Board is 
not precluded from considering whether referral to VA 
officials for proper procedural action is warranted.  Floyd, 
supra; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); 
VAOPGCPREC 6-96.  The Board must only address referral under 
§ 3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In a case similar to the current appeal, the Board considered 
a service-connected jaw condition under the provisions of DCs 
9904 and 9905 and "granted an additional 10 [percent] rating 
on an extra-schedular basis because the appellant had 
demonstrated that the pain attendant to his condition had 
markedly interfered with employment."  Floyd, supra.  The 
Board has thus considered whether referral for an increased 
evaluation on an extra-schedular basis is warranted for 
either the TMJ or the SFW.  


Neither the veteran nor the evidence has presented a 
disability picture so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  More specifically, the evidence indicates that 
neither the TMJ nor the SFW have markedly interfered with 
employment or resulted in frequent hospitalizations or 
inpatient care.  38 C.F.R. § 3.321(b)(1).

During several of the veteran's examinations related to the 
current claims, he reported a long history of work post-
service, and the only complaints of disability affecting work 
relate to an alleged back disability for which he is not 
service-connected.  

As noted twice already, not only is there no pattern of 
frequent hospitalizations or inpatient care, but there is 
virtually no record of treatment for these disabilities in 
over 55 years since he was granted entitlement to service 
connection for same.  

Referral in this instance is not warranted because the 
evidence does not indicate that these disabilities have 
rendered the veteran's disability picture unusual or 
exceptional, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.  


ORDER

Entitlement to an increased (compensable) evaluation for 
traumatic arthritis of the temporomandibular joint is denied.  

Entitlement to an evaluation in excess of 10 percent for a 
shell fragment wound with injury to the 5th cranial nerve is 
denied.  



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board initially notes that the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a low back disability 
is being deferred as it is inextricably intertwined with the 
claim of CUE remanded herein.  The outcome of this claim 
could impact the disposition of the new and material claim.  
Although an unfavorable Board decision regarding the new and 
material issue would not bar a claim of CUE in a prior RO 
decision, see  VAOPGCPREC 14-95, if it is determined on 
further appellate review that CUE was made in a March 31, 
1954 decision, the issue of new and material evidence to 
reopen a claim of entitlement to service connection for a low 
back disability is rendered moot.   

Pursuant to the Board's April 1997 remand order, the RO 
adjudicated the issue of whether clear and unmistakable error 
(CUE) was involved in the March 31, 1954 rating decision, 
which denied entitlement to service connection for a back 
condition.  In its April 2001 rating decision, the RO 
determined that the March 31, 1954 decision did not contain 
CUE.  

A notice of disagreement (NOD) must simply disagree with the 
agency's determination of the veteran's claim.  Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998).  Special wording is not 
required.  38 C.F.R. § 20.201 (2000).

The first and only submission by the veteran or his 
representative subsequent to the issuance of the April 2001 
rating decision regarding CUE was an informal brief dated in 
August 2001.  In the brief, the representative addressed the 
issue of whether CUE was made in the March 31, 1954 rating 
decision.  The CUE arguments presented in the brief have been 
construed by the Board as an NOD.    

When there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, the veteran is 
entitled to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App.238 (1999); Godfrey v. Brown, 7Vet. App.398, 408-10 
(1995); see also Bernard v. Brown, 4Vet. App.384 (1993).  

Subsequent to the representative's brief dated in August 
2001, the veteran was never provided with a statement of the 
case (SOC) pertaining to the issue of CUE in the March 31, 
1954 rating decision.  The April 2001 supplemental statement 
of the case addressing the three issues listed on the title 
page also included a discussion of CUE, but this was issued 
prior to the submission of any document by the veteran or his 
representative that could be construed as an NOD.  
Accordingly, this issue is remanded for the following: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the veteran an 
SOC addressing the issue of CUE in the 
March 31, 1954 rating decision, which 
denied entitlement to service connection 
for a low back condition.      

The RO should also advise the veteran of 
the need to timely file a substantive 
appeal to the Board if he desires 
appellate review. 

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  If not 
rendered moot by a favorable finding of CUE, the deferred 
issue of new and material evidence to reopen the claim of 
entitlement to service connection for a low back disability 
should also be returned to the Board for final appellate 
review, pending a final and binding decision in that matter.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

